DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feedback system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Focus ring control system (actuator, para. [0018]) in claims 1-20.
Detector, laser detector (appears to be a laser, para. [0020-0021]) in claims 1-20.
Feedback system (no structure disclosed, para. [0021] in claims 4-5, 10-12, 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recites the limitation "receiving a signal" in the claim. It is unclear what occurs after a signal is received or generated (there doesn’t appear to be claim limitations which disclose what occurs with the structure(s) involved as a result of receiving or generating a signal). Examiner will interpret broadly. Appropriate clarification is requested.
Claim limitation “feedback system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The feedback system has no structure disclosed except that it receives a signal and can be located inside or outside the processing chamber (para. [0021]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 recites the limitation "receiving a signal" in the claim. It is unclear what occurs after a signal is received or generated (there doesn’t appear to be claim limitations which disclose what occurs with the structure(s) involved as a result of receiving or generating a signal). Examiner will interpret broadly. Appropriate clarification is requested.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-20 recites the limitation "receiving a signal" in the claim. It is unclear what occurs after a signal is received or generated (there doesn’t appear to be claim limitations which disclose what occurs with the structure(s) involved as a result of receiving or generating a signal). Examiner will interpret broadly. Appropriate clarification is requested.
Claim 20 recites the limitation "wherein the feedback system is disposed within the chamber" in the claim. It is unclear what the feedback system is, and if it receives the user generated signal from a user, is the user also in the chamber? Examiner will interpret broadly. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”).
Claim 1: Yan discloses an etching apparatus comprising: a chamber (500 [substrate processing chamber], Fig. 9); a chuck (506 [pedestal]) disposed within the chamber (500), the chuck (506) being configured to hold a wafer (508 [substrate]) during an etching process performed on the wafer (para. [0058]); a focus ring (503 [edge coupling ring]) disposed within the chamber (500, see Fig. 9), the focus ring (503) encircling the chuck (506), the focus ring (503) considered capable to be configured to control an etch direction of the etching process (para. [0050] where movement changes an edge coupling effect of the plasma relative to the substrate during etching); and a focus ring control system (505 [one or more actuators]) coupled to the focus ring (506, para. [0058]), the focus ring control system (505) being configured to adjust a vertical position of the focus ring relative to the wafer (para. [0058]).
Claim 6: Yan discloses wherein the etching process is a plasma etching process (para. [0058] where plasma etching is disclosed), and wherein the focus ring (503) is considered capable to be configured to control a direction of ions of the plasma etching process (para. [0050]).
Claim 7:.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 1, 6, 7 above, and further in view of US 2013/0323860 Antolik et al. (“Antolik”).
Claim 2: Yan discloses further comprising a laser detector (572 [sensor], Fig. 9, Yan, para. [0063] where sensor can be a laser), the laser detector (572) facing the focus ring (503, see para. [0063] where 572 can be in direct line of sight to the edge ring), the laser detector (572) being configured to detect the vertical position of the focus ring relative to the wafer (see para. [0063] where 572 measures erosion relative to the wafer which necessarily is a vertical distance).
However Yan does not explicitly disclose the laser detector disposed within the chamber. 
Antolik discloses a laser detector (164 [laser interferometer], Fig. 9) can be disposed within or outside the chamber (110), for the purpose of providing signals to the controller (145 [control system]) to effect real time measurements (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of positioning of the laser detector as taught by Antolik with motivation to provide signals to the controller to effect real time measurements.
Claim 3: The apparatus of Yan in view of Antolik discloses wherein the laser detector (572, Fig. 9, Yan) is further configured to transmit a transmitted laser beam (para. [0063]) toward the focus ring (503), receive a reflected laser beam reflected from the focus ring (para. [0069]), and generate a sense signal based on the transmitted laser MPEP 2114 II.
Claim 4: The apparatus of Yan in view of Antolik discloses further comprising a feedback system (560 [controller], Fig. 9, Yan) coupled to the laser detector (572) and the focus ring control system (505), the feedback system (560) considered capable to be configured to receive the sense signal (“message”) from the laser detector and transmit a control signal to the focus ring control system (para. [0068-0069]).
Claim 5: The apparatus of Yan in view of Antolik discloses wherein the feedback system (560, Fig. 9-10, Yan) is considered capable to be configured to receive a user-generated signal from a user (para. [0069] and [0097] where controller may be include a user interface).
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”) in view of US 2013/0323860 Antolik et al. (“Antolik”).
Claim 8: Yan discloses an etching apparatus comprising: a chamber (500 [substrate processing chamber], Fig. 9); a chuck (506 [pedestal]) disposed within the chamber (500), the chuck (506) being configured to hold a wafer (508 [substrate]) during a plasma etching process performed on the wafer (para. [0058]); a focus ring (503 [edge coupling ring]) disposed within the chamber (500, see Fig. 9), the focus ring (503) 
Yan discloses a detector (572 [sensor], Fig. 9), the detector (572) being configured to detect the vertical position of the focus ring relative to the wafer (see para. [0063] where 572 measures erosion relative to the wafer which necessarily is a vertical distance).
However Yan does not explicitly disclose the detector disposed within the chamber. 
Antolik discloses a detector (164 [laser interferometer], Fig. 9) can be disposed within or outside the chamber (110), for the purpose of providing signals to the controller (145 [control system]) to effect real time measurements (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of positioning of the detector as taught by Antolik with motivation to provide signals to the controller to effect real time measurements.
Claim 9:
Claim 10: The apparatus of Yan in view of Antolik discloses further comprising a feedback system (560 [controller], Fig. 9, Yan) coupled to the detector (572) and the focus ring control system (505), the feedback system (560) considered capable to be configured to receive the sense signal (“message”) from the detector and transmit a control signal to the focus ring control system (para. [0068-0069]).
Claim 11: The apparatus of Yan in view of Antolik discloses wherein the detector (572, Fig. 9, Yan) is a laser detector (572 [sensor], para. [0063] where sensor can be a laser).
Claim 12: The apparatus of Yan in view of Antolik discloses wherein the laser detector (572, Fig. 9, Yan) is further configured to transmit a transmitted laser beam (para. [0063]) toward the focus ring (503), receive a reflected laser beam reflected from the focus ring (para. [0069]), and generate a sense signal based on the transmitted laser beam and the reflected laser beam (para. [0069]).  It is further noted that the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Antolik as applied to claims 8-12 above, and further in view of US 2006/0170078 to Moriya et al. (“Moriya”).
Claim 13:
However Moriya discloses wherein an inner diameter of a focus ring is between about 302 mm and about 314 mm (see para. [0063] where 302 mm overlaps the claimed range) for the purpose of being suitably used for plasma etching processing and heat treatment in a semiconductor manufacture (para. [0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inner diameter requirement as taught by Moriya with motivation to be suitably used for plasma etching processing and heat treatment in a semiconductor manufacture.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Antolik as applied to claims 8-12 above, and further in view of US 6,475,918 to Izawa et al. (“Izawa”).
Claim 14: The apparatus of Yan in view of Antolik does not disclose wherein a width of the focus ring is between about 20 mm and about 30 mm.
However Izawa discloses wherein a width of the focus ring is between about 20 mm and about 30 mm (see col. 4, lines 52-56 where 30 mm overlaps the claimed range) for the purpose of providing radical consuming effect at the periphery of the article to be treated (col. 4, lines 52-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width requirement as taught by Izawa with motivation to provide radical consuming effect at the periphery of the article to be treated.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”) in view of US 2013/0323860 Antolik et al. (“Antolik”).
Claim 15: Yan discloses an etching apparatus comprising: a chamber (500 [substrate processing chamber], Fig. 9); a chuck (506 [pedestal]) disposed within the chamber (500), the chuck (506) being configured to hold a wafer (508 [substrate]); a focus ring (503 [edge coupling ring]) disposed within the chamber (500, see Fig. 9), the focus ring (503) encircling the chuck (506), the focus ring (503) considered capable to be configured to control a direction of ions within the chamber (para. [0050] where movement changes an edge coupling effect of the plasma relative to the substrate during etching); and a focus ring control system (505 [one or more actuators]) coupled to the focus ring (506, para. [0058]), the focus ring control system (505) being configured to move the focus ring in a direction perpendicular to a major surface of the chuck (para. [0058]).
Yan discloses a detector (572 [sensor], Fig. 9), the detector (572) being configured to detect a distance between the detector and the focus ring (see para. [0063] where 572 measures erosion relative to the wafer which necessarily is a vertical distance).
However Yan does not explicitly disclose the detector disposed within the chamber. 
Antolik discloses a detector (164 [laser interferometer], Fig. 9) can be disposed within or outside the chamber (110), for the purpose of providing signals to the controller (145 [control system]) to effect real time measurements (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of positioning of the detector as taught by Antolik with motivation to provide signals to the controller to effect real time measurements.
The apparatus of Yan in view of Antolik discloses further comprising a feedback system (560 [controller], Fig. 9, Yan) coupled to the detector (572) and the focus ring control system (505), the feedback system (560) considered capable to be configured to receive at least one of a sense signal (“message”) from the detector and a user-generated signal from a user (para. [0069] and [0097] where controller may be include a user interface), and transmit a control signal to the focus ring control system (para. [0068-0069]).
Claim 16: The apparatus of Yan in view of Antolik discloses wherein the user-generated signal is necessarily based on a desired distance between the detector and the focus ring (by definition, a laser interferometer measures position/distance, see Yan, para. [0063]).
Claim 17: The apparatus of Yan in view of Antolik discloses wherein the detector (572, Fig. 9, Yan) is a laser detector (572 [sensor], para. [0063] where sensor can be a laser).
Claim 18: The apparatus of Yan in view of Antolik discloses wherein the laser detector (572, Fig. 9, Yan) is further configured to transmit a transmitted laser beam (para. [0063]) toward the focus ring (503), receive a reflected laser beam reflected from the focus ring (para. [0069]).  It is further noted that the courts have held that a claim MPEP 2114 II.
Claim 19: The apparatus of Yan in view of Antolik discloses wherein the focus ring control system (505, Fig. 9, Yan) is an actuator (505, see para. [0058], Fig. 9).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Antolik as applied to claims 15-19 above, and further in view of US 2003/0226821 to Huang et al (“Huang”).
Claim 20: The apparatus of Yan in view of Antolik does not disclose wherein the feedback system is disposed within the chamber.
Huang discloses a feedback system (disclosed as “sensor,”) disposed within a chamber (abstract) for the purpose of improving efficiency in the manufacture of integrated circuitry on a substrate (para. [0001]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feedback system location as taught by Huang with motivation to improve efficiency in the manufacture of integrated circuitry on a substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718